EXHIBIT 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Drinks Americas Holdings, Ltd (the "Company") on Form 10-Q for thequarter year ended July 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, J. Patrick Kenny, Chief Executive Officer and Chief Accounting Officer,of the Company, certify, pursuant to 18 U.S.C. S. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ J. Patrick Kenny September 15, 2011 J. Patrick Kenny, Chief Executive Officer
